United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and

U.S. GOVERNMENT, Employer
_________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-1139
Issued: December 15, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 22, 2021 appellant sought an appeal from a purported decision of the Office of Workers’
Compensation Programs (OWCP). The Clerk of the Appellate Boards assigned Docket No. 21-1139.
The Board, having duly considered the matter, notes that the Board has jurisdiction to review final adverse
decisions of OWCP issued under the Federal Employees’ Compensation Act. 1 This jurisdiction encompasses any
final decision issued by OWCP within 180 days of the date appellant filed her appeal. 2 Appellant has not provided
a valid OWCP file number; therefore, no final adverse decision has been identified over which the Board may
properly exercise jurisdiction. As such, the Board concludes that the appeal docketed as No. 21-1139 must be
dismissed.3 Accordingly,

1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the date of issuance of a
decision of the OWCP.”
2

3

The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” 20 C.F.R. § 501.6(d).

IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-1139 is dismissed.
Issued: December 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

